Name: Commission Regulation (EC) No 1243/97 of 30 June 1997 amending Regulation (EC) No 1424/95 temporarily adapting the special arrangements for imports of certain products in the beef and veal product group originating in Switzerland and the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia with the view to the implementation of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: animal product;  Europe;  international trade;  trade policy
 Date Published: nan

 1 . 7 . 97 EN I Official Journal of the European Communities No L 173/79 COMMISSION REGULATION (EC) No 1243/97 of 30 June 1997 amending Regulation (EC) No 1424/95 temporarily adapting the special arrangements for imports of certain products in the beef and veal product group originating in Switzerland and the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia with the view to the implementation of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations Whereas the arrangements applicable to the import of certain products in the beef and veal sector originating in the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia as well as the Republic of Slovenia are now covered by Council Regula ­ tions (EC) No 70/97 0, as amended by Regulation (EC) No 825/97 (6), and (EC) No 410/97 (7) respectively; whereas, therefore , the provisions of Article 1 (2) of Regu ­ lation (EC) No 1424/95 should be cancelled; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), as last amended by Regulation (EC) No 1 1 61 /97 (2), and in par ­ ticular Article 3 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1424/95 (3), as amended by Regulation (EC) No 1230/96 (4), lays down transitional measures, applicable until 30 June 1997, to facilitate the transition to the arrangements applicable to the import of certain products in the beef and veal sector originating in Switzerland and the Republics of Bosnia ­ Herzegovina, Croatia, Slovenia and the former Yugoslav Republic of Macedonia resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations; Whereas Regulation (EC) No 1161 /97 extending the period for taking transitional measures required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations extends the period during which the transitional measures are to be taken until 30 June 1998 ; whereas, pending the adoption by the Council of a defini ­ tive measure , the measures provided for in Regulation (EC) No 1424/95 should be extended until 30 June 1998 ; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1424/95 is hereby amended as follows: 1 . in Article 3, '30 June 1997' is replaced by '30 June 1998 '; 2 . Article 1 (2) is deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12. 1994, p . 105. 0 OJ No L 169, 27 . 6 . 1997, p . 1 . ( 3) OJ No L 141 , 24. 6. 1995, p. 19. (4) OJ No L 161 , 24 . 6 . 1996, p . 89 . 0 OJ No L 16, 18 . 1 . 1997, p . 1 . (") OJ No L 119, 8 . 5. 1997, p. 4. 0 OJ No L 62, 4 . 3 . 1997, p . 5 .